UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 08-7881


JAMEY LAMONT WILKINS,

                 Plaintiff – Appellant,

          v.

OFFICER GADDY,

                 Defendant – Appellee.



     On Remand from the Supreme Court of the United States.
                      (S. Ct. No. 08-10914)


Submitted:   June 3, 2010                        Decided:   July 1, 2010


Before MOTZ and     SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Jamey Lamont Wilkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Pursuant   to    42   U.S.C.    § 1983    (2006),   Jamey   Lamont

Wilkins, a North Carolina inmate, filed a complaint alleging

that Defendant violated his civil rights during an incident that

occurred at the Lanesboro Correctional Institution on June 13,

2007.   Wilkins claimed that Defendant assaulted him by slamming

him onto the ground and punching, kicking, kneeing, and choking

him.    Wilkins alleged that the assault was made without any

provocation and that he sustained a bruised heel, lower back

pains, increased blood pressure, migraine headaches, dizziness,

and mental anguish.

             The   district    court    dismissed     Wilkins’   complaint    for

failure to state a claim and denied his Fed. R. Civ. P. 59(e)

motion, concluding that his injuries were de minimis.                    Wilkins

v. Gaddy, No. 3:08-cv-00138-GCM, 2008 WL 1782372 (W.D.N.C. Apr.

17, 2008); 2008 WL 4005668 (W.D.N.C. Aug. 25, 2008).                 The court

based its decisions on Fourth Circuit precedent established by

Norman v. Taylor, 25 F.3d 1259, 1263 (4th Cir. 1994) (en banc)

(holding that “absent the most extraordinary circumstances, a

plaintiff cannot prevail on an Eighth Amendment excessive force

claim   if   his   injury     is   de   minimis”).      We   affirmed    on   the

reasoning of the district court.             Wilkins v. Gaddy, 308 F. App’x

696, 697 (4th Cir. 2009) (No. 08-7881).



                                         2
           Wilkins petitioned the Supreme Court for a writ of

certiorari.      The    Court    granted       the   petition       and   recently

reversed   our   judgment,      overruling      Norman    and       holding   that,

although   the   extent   of     an    inmate’s      injury    is    relevant   in

assessing an excessive force claim, the “core judicial inquiry”

focuses on the nature of the force applied.                   Wilkins v. Gaddy,

130 S. Ct. 1175, 1178-80 (2010) (per curiam) (internal quotation

marks   omitted).      Because   the    basis     for   the   district     court’s

judgment is no longer dispositive of Wilkins’ excessive force

claim, we vacate the district court’s orders and remand this

case for further proceedings.               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                         VACATED AND REMANDED




                                        3